Exhibit 10.3

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of March 30,
2020 by and between MGM Resorts International (“Employer”), and John McManus
(“Employee”).

1.

Employment.  Employer hereby employs Employee, and Employee hereby accepts
employment by Employer as Executive Vice President, General Counsel and
Secretary to perform such executive, managerial or administrative duties as
Employer may specify from time to time during the Specified Term (as defined in
Section 2).  If during the Specified Term Employee becomes an employee of
another employer affiliated with the “Company” (defined below in Section 22)
Employee’s employment with the Employer shall terminate as of the date Employee
commences such other employment, and pursuant to Section 19 Employee’s new
Company-affiliated employer shall assume all rights and obligations of Employer
under this Agreement.  

2.

Term.  The term of Employee’s employment under this Agreement commences on April
1, 2020 and it terminates on March 31, 2023 (the “Specified Term”), unless a new
written employment agreement is executed by the parties.  If Employee remains
employed after the expiration of the Specified Term, and the parties do not
execute a new employment agreement, then Employee shall be employed at-will and
none of the provisions of the Agreement shall apply to Employee’s continued
employment at-will, except Sections 8, 10.5, 11 and 12, and Employer shall have
the right to terminate Employee’s employment with or without cause or notice,
for any reason or no reason, and (unless otherwise provided herein) without any
payment of severance or compensation.

3.

Compensation.  During the Specified Term, Employer shall pay Employee a minimum
annual salary of $700,000 payable in arrears at such frequencies and times as
Employer pays its other employees.  Employee is also eligible to receive
employee and fringe benefits that are no less favorable than those provided to
employees having the rank of the second highest senior executive of the
Company.  Employer will also reimburse Employee for all reasonable business and
travel expenses Employee incurs in performing Employee’s duties under this
Agreement, payable in accordance with Employer’s customary practices and
policies, as Employer may modify and amend them from time to time.  Employee’s
performance may be reviewed periodically.  Employee is eligible for
consideration for a discretionary raise, bonuses (whether in cash or equity or
equity-based awards), promotion, and/or participation in discretionary benefit
plans; provided, however, whether and to what extent Employee will be granted
any of the above will be determined by Employer in its sole and absolute
discretion.

 

3.1

In addition, Employee is eligible for consideration for a discretionary annual
bonus in accordance with the terms and conditions of the Employer’s Second
Amended and Restated Annual Performance-Based Incentive Plan for Executive
Officers, or any successor plan (the “Program”).  Employee will be eligible for
consideration for an annual bonus up to 120% of Employee’s base salary (the
“Target Bonus”).  The terms and conditions of the Program may be changed from
time to time.

 



--------------------------------------------------------------------------------

 

 

3.2

During the Specified Term, it is anticipated that Employee will be required to
travel extensively on behalf of Employer.  Such travel, if by air, may be on
aircraft provided by Employer (if authorized by the Chief Executive Officer), or
if commercial airlines are used, on a first-class basis (or best available
basis, if first class is not available).

 

3.3

Employee shall be eligible for annual equity awards during the Term in forms and
amounts determined by the Compensation Committee in its discretion.  As part of
the annual equity award for 2020, Employee will receive an initial grant on
April 1, 2020, pursuant to the MGM Resorts International Amended and Restated
2005 Omnibus Incentive Plan, as amended from time to time (the “Omnibus Plan”),
of 26,100 restricted stock units vesting in four equal annual installments on
each of the first four anniversaries of the date of grant, and otherwise shall
be subject to the terms set forth in the award agreement attached hereto as
Exhibit A.

 

3.4

Notwithstanding anything herein to the contrary, with respect to the equity
award set forth in Section 3.3 above, and any regular annual incentive awards
granted to Employee during the Specified Term under the Omnibus Plan or any
successor thereto  (but excluding any one-time or special retention awards, as
determined by the Compensation Committee), the applicable award agreements for
such awards shall include provisions with respect to (i) “Retirement,” (ii)
death or Disability, (iii) termination by Employer other than by reason of
“Employer’s Good Cause” and (iv) termination by Employee by reason of
“Participant’s Good Cause” that shall be no less favorable to Employee than as
set forth in the respective (as to type of award) forms of equity award
agreement granted to Employee in October 2019.

4.

Extent of Services.  Employee agrees that Employee’s employment by Employer is
full time and exclusive.  Employee further agrees to perform Employee’s duties
in a competent, trustworthy and businesslike manner.  Employee agrees that
during the Specified Term, Employee will not render any services of any kind
(whether or not for compensation) for any person or entity other than Employer,
and that Employee will not engage in any other business activity (whether or not
for compensation) that is similar to or conflicts with Employee’s duties under
this Agreement, without the approval of the Board of Directors of MGM Resorts
International or the person or persons designated by the Board of Directors to
determine such matters.

5.

Policies and Procedures.  Employee agrees and acknowledges that Employee is
bound by Employer’s policies and procedures as they may be modified, amended or
adopted by Employer from time to time, including, but not limited to, the
Company’s Code of Conduct and Conflict of Interest policies.  In the event the
terms in this Agreement conflict with Employer’s policies and procedures, the
terms of this Agreement shall take precedence.  As Employee is aware, problem
gaming and underage gambling can have adverse effects on individuals and the
gaming industry as a whole.  Employee acknowledges that Employee has read and is
familiar with Employer’s policies, procedures and manuals and agrees to abide by
them.  Because these matters are of such importance to Employer, Employee
specifically confirms that Employee is familiar with and will comply with





--------------------------------------------------------------------------------

 

Employer’s policies of prohibiting underage gaming, supporting programs to treat
compulsive gambling, and promoting diversity in all aspects of Employer’s
business.

6.

Licensing Requirements.  Employee acknowledges that Employer is engaged in a
business that is or may be subject to and exists because of privileged licenses
issued by governmental authorities in Nevada, Michigan, Mississippi, Illinois,
Maryland, Massachusetts, New Jersey, Macau S.A.R., and other jurisdictions in
which Employer is engaged in a gaming business or where Employer has applied to
(or during the Specified Term may apply to) engage in a gaming
business.  Employee shall apply for and obtain any license, qualification,
clearance or other similar approval which Employer or any regulatory authority
which has jurisdiction over Employer requests or requires that Employee obtain.

7.

Failure to Satisfy Licensing Requirement.  Employer has the right to terminate
Employee’s employment under Section 10.1 of this Agreement if:  (i) Employee
fails to satisfy any licensing requirement referred to in Section 6 above; (ii)
Employer is directed to cease business with Employee by any governmental
authority referred to in Section 6 above; (iii) Employer determines, in its sole
and exclusive judgment, that Employee was, is or might be involved in, or are
about to be involved in, any activity, relationship(s) or circumstance which
could or does jeopardize Employer’s business, reputation or such licenses; or
(iv) any of Employer’s licenses is threatened to be, or is, denied, curtailed,
suspended or revoked as a result of Employee’s employment by Employer or as a
result of Employee’s actions.

8.

Restrictive Covenants.  Employee acknowledges that, in the course of performing
Employee’s responsibilities under this Agreement, Employee will form
relationships and become acquainted with “Confidential Information” (defined
below in Section 22).  Employee further acknowledges that such relationships and
the Confidential Information are valuable to Employer and the Company, and the
restrictions on Employee’s future employment contained in this Agreement, if
any, are reasonably necessary in order for Employer to remain competitive in
Employer’s various businesses and to prevent Employee from engaging in unfair
competition against Employer after termination of Employee’s employment with
Employer for any reason.

In consideration of this Agreement and the compensation payable to Employee
under this Agreement, and in recognition of Employer’s heightened need for
protection from abuse of relationships formed or disclosure and misuse of
Confidential Information garnered before and during the Specified Term of this
Agreement, Employee covenants and agree as follows:

 

8.1

Competition.  Except as otherwise explicitly provided in Paragraph 10 of this
Agreement, during the entire Specified Term and thereafter for the “Restrictive
Period” (defined below in Section 22) Employee shall not directly or indirectly
be employed by, provide consultation or other services to, engage in,
participate in or otherwise be connected in any way with any “Competitor”
(defined below in Section 22) in any capacity that is the same, substantially
the same or similar to the position or capacity (irrespective of title or
department) as that held at any time





--------------------------------------------------------------------------------

 

 

during Employee’s employment with Employer; provided, however, that if Employee
remains employed at-will by Employer after expiration of the Specified Term and
is thereafter separated by Employer during the Restrictive Period for any reason
other than “Employer’s Good Cause” (defined below in Section 22), Employee shall
not be subject to this Section 8.1.

 

8.2

Non-Solicitation.  At all times during Employee’s employment with the Company
and at all times thereafter, Employee shall not use, access, disclose, make
known to, or otherwise disseminate for personal gain or for the benefit of a
third party (or induce, encourage or assist others in doing any of the foregoing
acts) any Company “Trade Secrets” (as defined in Section 22) for any purpose
whatsoever.  Further, at all times during Employee’s employment with the
Company, and for 12 months thereafter, Employee will not, without the prior
written consent of Company:

 

(a)

make known to any Competitor and/or any member, manager, officer, director,
employee or agent of a Competitor, the “Business Contacts” (defined in Section
22) of the Company;

 

(b)

call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any Business Contacts of the Company;
and/or

 

(c)

approach, solicit, contract with or hire any current Business Contacts of the
Company or entice any Business Contact to cease his/her/its relationship with
the Company or end his/her employment with the Company, without the prior
written consent of Company, in each and every instance, such consent to be
within Company’s sole and absolute discretion.

 

8.3

Confidentiality.  At all times during Employee’s employment with the Company,
and at all times thereafter, Employee shall not, without the prior written
consent of the Company’s Chief Executive Officer or Chief Financial Officer in
each and every instance—such consent to be within the Company’s sole and
absolute discretion—use, disclose or make known to any person, entity or other
third party outside of the Company any Confidential Information belonging to the
Company or its individual members.

Notwithstanding the foregoing, the provisions of Section 8.3 shall not apply to
Confidential Information:  (i) that is required to be disclosed by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) in any litigation, arbitration, mediation or legislative
hearing, with jurisdiction to order Employee to disclose or make accessible any
information, provided, however, that Employee provides Company with ten (10)
days’ advance written notice of such disclosure to enable Company to seek a
protective order or other relief to protect the confidentiality of such
Confidential Information; (ii) that becomes generally known to the public or
within the relevant trade or industry other than due to Employee’s or any third
party’s violation of this Agreement or other





--------------------------------------------------------------------------------

 

obligation of confidentiality; or (iii) that becomes available to Employee on a
non-confidential basis from a source that is legally entitled to disclose it to
Employee.

 

8.4

Third Party Information.  Employee understands and acknowledges that the Company
has received, and in the future will receive, from third parties, their
confidential or proprietary information subject to a duty to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  At all times during Employee’s employment with the Company, whether
pursuant to this Agreement or at-will, and at all times thereafter, Employee
shall hold any and all such third party confidential or proprietary information
of third parties in the strictest confidence and will not intentionally or
negligently disclose it to any person or entity or to use it except as necessary
in carrying out Employee’s duties and obligations hereunder consistent with the
Company’s agreement with such third party.  Employee shall not be in violation
of Employee’s obligations hereunder if such third party confidential or
proprietary information is already generally known to the public through no
wrongful act of Employee or any other party.

 

8.5

Acknowledgement of Ownership of Confidential Information Property Acquired or
Developed During Employment; Non-Transfer.  Employee understands, agrees, and
hereby confirms that Employee’s duties and responsibilities include acquiring
Confidential Information and developing Relationships for the benefit of Company
and, as applicable, the Company.  Employee acknowledges that Confidential
Information acquired, obtained, learned, or developed during Employee’s
employment with Company, including but not limited to, Business Contacts
developed during Employee’s employment, constitutes the sole and exclusive
property of Company, regardless of whether the information qualifies for
protection as a Trade Secret.

Employee further understands, agrees, and hereby confirms that during Employee’s
employment, Employee shall not, at any time or for any reason whatsoever, except
upon the express written authorization of the Company, store, transfer,
maintain, copy, duplicate or otherwise possess Confidential Information on any
device or in any form or format except on devices and in such formats as
expressly approved and issued by the Company to Employee.  By way of example,
and without limitation, Employee shall not text, copy, or otherwise transfer in
any form or format Confidential Information to any document, paper, computer,
tablet, Blackberry, cellular phone, personal mobile device, iPhone, iPad, thumb
drive, smart phone memory, zip drive or disk, flash drive, external drive or any
other similar device used for storing or recording data of any kind (the
“Devices”) unless such Device is issued by the Company to Employee, or unless
such text, copy or transfer is expressly approved in writing by the Company
before Employee’s use of such Device.

 

8.6

Return of Confidential Information.  Upon termination of Employee’s employment
for any reason at any time, Employee shall immediately return to the Company,
and retain no copies of, any all Confidential Information in Employee’s
possession or control.  If any Confidential Information is recorded or saved in
any format or on





--------------------------------------------------------------------------------

 

 

any Devices, Employee shall delete the Confidential Information and, upon
Company’s request, allow Company to inspect such Devices to confirm the
deletion.  Upon Company’s request, Employee shall allow Company reasonable
access to Employee’s personal computers, email accounts, and Devices to confirm
that Employee does not possess any Confidential Information of Company in
contravention of this Agreement.

 

8.7

Acknowledgement of Copyrights in and to Compilations of Confidential
Information.  Employee acknowledges that Company owns copyrights in any and all
compilations of Confidential Information in any tangible or electronic form
(including, but not limited to, printed lists, handwritten lists, spreadsheets,
and databases) in any storage media, including, but not limited to, Devices,
(collectively, “Copyrighted Works”).  Employee further acknowledges that
unauthorized copying, distributing, or creating derivative works, or inducing or
contributing to such conduct by others, based on such Copyrighted Works
constitutes infringement of Company’s copyrights in and to the Copyrighted
Works.  Employee acknowledges that only the Chief Executive Officer or Chief
Financial Officer of the Company are authorized to grant authorization to
Employee to copy, distribute or create derivative works based on the Copyrighted
Works.  Employee shall obtain any such authorization from Company in writing, in
advance of any copying, distribution or creation of derivative works by
Employee.  Employee acknowledges that federal law provides for civil liability
and criminal penalties for copyright infringement.  Employee agrees not to
challenge, contest or dispute Company’s right, title and interest in the
Copyrighted Works and waives any legal or equitable defense to infringement of
such Copyrighted Works.

9.

Representations and Warranties.  Employee hereby represents and warrants to
Company, and hereby agrees with Company, as follows:

 

9.1

A portion of Employee’s compensation and consideration under this Agreement is
(i) Company’s agreement to employ Employee; (ii) Employee’s agreement that the
covenants contained in Sections 4 and 8 hereof are reasonable, appropriate and
suitable in their geographic scope, duration and content; (iii) Employee’s
agreement that Employee shall not, directly or indirectly, raise any issue of
the reasonableness, appropriateness and suitability of the geographic scope,
duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) Employee’s agreement that such
covenants and agreements shall survive the termination of this Agreement, in
accordance with their terms; and (v) the free and full assignability by Company
of such covenants and agreements upon a sale, reorganization or other
transaction of any kind relating to the ownership and/or control of the Company
or its members or assigns.

 

9.2

The enforcement of any remedy under this Agreement will not prevent Employee
from earning a livelihood, because Employee’s past work history and abilities
are such that Employee can reasonably expect to find work irrespective of the
covenants and agreements contained in Section 8 hereof.





--------------------------------------------------------------------------------

 

 

9.3

The covenants and agreements stated in Sections 4, 6, 7, and 8 hereof are
essential for the Company’s reasonable protection of its Trade Secrets, Business
Contacts, and Confidential Information.

 

9.4

The Company has reasonably relied on Employee’s covenants, representations and
agreements in this Agreement.

 

9.5

Employee has the full right, power and authority to enter into this Agreement
and perform Employee’s duties and obligations hereunder, and the entering into
and performance of this Agreement by Employee will not violate or conflict with
any arrangements or other agreements Employee may have or agreed to have with
any other person or entity.

 

9.6

Employee acknowledges that the Company has and will continue to invest
substantial time and expense in developing and protecting Confidential
Information, all of which Employee expressly understands and agrees belongs
solely and exclusively to Company.  Employee further acknowledges and agrees
that because the Company has and will continue to invest substantial time and
expense in developing and protecting Confidential Information, that any loss of
or damage to the Company as a result of a breach or threatened breach of any of
the covenants or agreements set forth in Sections 4 and 8 hereof, the Company
will suffer irreparable harm.  Consequently, Employee covenants and agrees that
any violation by Employee of Sections 4 or 8 of this Agreement shall entitle the
Company to immediate injunctive relief in a court of competent jurisdiction
without the necessity of posting any bond or waiving any claim for
damages.  Employee further covenants and agrees that Employee will not contest
the enforceability of such an injunction in any state or country in which such
an injunction is not, itself, a violation of law.

10.

Termination.

 

10.1

Employer’s Good Cause Termination.  Employer has the right to terminate this
Agreement at any time during the Specified Term hereof for “Employer’s Good
Cause” (defined below in Section 22).  Upon any such termination, Employer shall
have no further liability or obligations whatsoever to Employee under this
Agreement except as provided under Sections 10.1.1 and 10.1.2 below.

 

10.1.1

In the event Employer’s Good Cause termination is the result of Employee’s death
during the Specified Term, Employee’s beneficiary (as designated by Employee on
Employer’s benefit records) shall be entitled to receive Employee’s salary for a
twelve (12) month period following Employee’s death, such amount to be paid at
regular payroll intervals.

 

10.1.2

In the event Employer’s Good Cause termination is the result of Employee’s
“Disability” (defined below in Section 22), Employer shall pay Employee (or
Employee’s beneficiary in the event of Employee’s death during the period in
which payments are being made) an amount equal to Employee’s





--------------------------------------------------------------------------------

 

 

salary for twelve (12) months following Employee’s termination, such amount to
be paid at regular payroll intervals, net of payments received by Employee from
any short term disability policy which is either self-insured by Employer or the
premiums of which were paid by Employer (and not charged as compensation to
Employee).

 

10.2

Employer’s No Cause Termination.  Employer has the right to terminate this
Agreement on written notice to Employee in its sole discretion for any cause
Employer deems sufficient or for no cause, at any time during the Specified
Term, including on the last day of the Specified Term.  Subject to the
conditions set forth below, Employer’s sole liability to Employee upon such
termination shall be as follows:

 

10.2.1

Employee shall receive an amount equal to:  (i) Employee’s annual base salary
and (ii) Target Bonus (the “Severance Payment”), less all applicable taxes,
payable in twelve (12) monthly installments commencing upon the date that is
thirty (30) days after the date of separation; plus any earned but unpaid
discretionary bonus due to Employee, payable in accordance with the provisions
of the Program.  In addition, Employee shall receive a lump sum payment equal to
1.5 times the cost of COBRA coverage for a period of twelve (12) months
immediately following separation (the “COBRA Payment”), payable in twelve (12)
monthly installments commencing upon separation.

 

(a)

If Employee remains employed at-will by Employer after expiration of the
Specified Term and is thereafter separated during the Restrictive Period for No
Cause, employee shall receive a lump sum payment (less all applicable taxes)
equal to Employee’s then-current annual base salary, payable upon the date that
is thirty (30) days after the date of separation.

 

10.2.2

Employee’s eligibility for the Severance Payment and COBRA Payment set forth in
Section 10.2.1 shall be expressly subject to, conditioned upon, and in
consideration of Employee’s execution, within twenty-one (21) days following the
date of Employee’s termination of employment (or such shorter time period as may
be required by the Company consistent with applicable law) and non-revocation of
a release prepared by Employer and waiving and releasing Employer and the
Company, their parents, subsidiaries and affiliates, and their officers,
directors, agents, benefit plan trustees and employees, from any and all claims
whether known or unknown, and regardless of type, cause or nature, including but
not limited to claims arising under any and all express or implied employment
agreements, any and all statutory and common law tort claims, any and all
salary, bonus, stock, vacation (PTO), insurance and other benefit plans, and all
state and federal laws, ordinances and statutes applicable to Employee’s
employment or the cessation of that employment that may be released by private
agreement (including but not limited to Title VII of the Civil Rights





--------------------------------------------------------------------------------

 

 

Act of 1964, as amended; the Age Discrimination in Employment Act as amended by
the Older Workers Benefit Protection Act of 1990; the Americans with
Disabilities Act, as amended; the Equal Pay Act; the Lily Ledbetter Fair Pay
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; the Genetic Information Nondiscrimination Act; Chapter 608, Compensation,
Wages and Hours, of the Nevada Revised Statutes; Chapter 613, Employment
Practices, of the Nevada Revised Statutes; the Worker Adjustment Retraining
Notification Act (“WARN”); Post-Civil War Reconstruction Act, as Amended (42
U.S.C. §1981-1988); the National Labor Relations Act; the Labor Management
Relations Act; any other federal, state or local law prohibiting employment
discrimination or otherwise regulating employment; which release becomes
irrevocable in accordance with its terms (which, for the avoidance of doubt,
will occur within thirty (30) days or fewer following the date of Employee’s
termination of employment).

 

10.2.3

As a further condition to Employer’s obligations under Section 10.2.1 above,
Employee agrees to cooperate with Employer regarding matters on which Employee
has worked, on a reasonable basis and at times mutually convenient to both
parties.  Employee further agrees to fully cooperate with the Company in any
ongoing or future legal matters about which Employee has knowledge or
information, or that concern Employee’s former position with the Company.

 

10.2.4

Upon any such termination, Employee shall continue to be bound by the
restrictions in Section 8 above; provided, however, that if the reason for the
termination is the elimination of Employee’s position, Employee shall not be
bound by Section 8.1 but will continue to be bound by all other restrictions in
Section 8 above.  Notwithstanding anything to the contrary herein, Employer’s
conditional obligation under Section 10.2.1 to pay Employee’s salary shall cease
if Employee breaches in any material respect any of the covenants set forth in
Section 8 above; additionally, and without waiving any rights to other damages
resulting from said breach, Employer shall be entitled to recover any and all
amounts already paid to Employee under Section 10.2.1.

 

10.3

Employee’s Good Cause Termination.  Employee may terminate this Agreement for
“Employee’s Good Cause” (defined below in Section 22).  Prior to any termination
under this Section 10.3 being effective, Employee agrees to give Employer thirty
(30) days’ advance written notice, within thirty (30) days of the initial event
comprising Employee’s Good Cause, specifying the facts and circumstances that
comprise Employee’s Good Cause.  During such thirty (30) day period, Employer
may either cure the breach (in which case Employee’s notice will be considered
withdrawn and this Agreement will continue in full force and effect) or declare
that Employer disputes that Employee’s Good Cause exists, in which case this
Agreement will continue in full force until the dispute is resolved in
accordance with Section 12.  In the event this Agreement is terminated under
this





--------------------------------------------------------------------------------

 

 

Section 10.3, subject to the conditions set forth below, Employer’s sole
liability to Employee upon such termination shall be as follows:

 

10.3.1

Employee shall receive an amount equal to:  (i) Employee’s annual base salary
and (ii) Target Bonus (the “Severance Payment”), less all applicable taxes,
payable in twelve (12) monthly installments commencing upon the date that is
thirty (30) days after the date of separation; plus any earned but unpaid
discretionary bonus due to Employee, payable in accordance with the provisions
of the Program.  In addition, Employee shall receive a lump sum payment equal to
1.5 times the cost of COBRA coverage for a period of twelve (12) months
immediately following separation (the “COBRA Payment”), payable in twelve (12)
monthly installments commencing upon separation.  

 

10.3.2

Employee’s eligibility for the salary payments and health benefits set forth in
Section 10.3.1 shall be expressly subject to, conditioned upon, and in
consideration of Employee’s execution, within twenty-one (21) days following the
date of Employee’s termination of employment (or such shorter time period as may
be required by the Company consistent with applicable law), and non-revocation
of a release prepared by Employer and waiving and releasing Employer and the
Company, their parents, subsidiaries and affiliates, and their officers,
directors, agents, benefit plan trustees and employees, from any and all claims
whether known or unknown, and regardless of type, cause or nature, including but
not limited to claims arising under any and all express or implied employment
agreements, any and all statutory and common law tort claims, any and all
salary, bonus, stock, vacation (PTO), insurance and other benefit plans, and all
state and federal laws, ordinances and statutes applicable to Employee’s
employment or the cessation of that employment that may be released by private
agreement (including but not limited to Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act of 1990; the Americans with Disabilities
Act, as amended; the Equal Pay Act; the Lily Ledbetter Fair Pay Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act; the Genetic
Information Nondiscrimination Act; Chapter 608, Compensation, Wages and Hours,
of the Nevada Revised Statutes; Chapter 613, Employment Practices, of the Nevada
Revised Statutes; the Worker Adjustment Retraining Notification Act (“WARN”);
Post-Civil War Reconstruction Act, as Amended (42 U.S.C. §1981-1988); the
National Labor Relations Act; the Labor Management Relations Act; any other
federal, state or local law prohibiting employment discrimination or otherwise
regulating employment; which release becomes irrevocable in accordance with its
terms (which, for the avoidance of doubt, will occur within thirty (30) days or
fewer following the date of Employee’s termination of employment).





--------------------------------------------------------------------------------

 

 

10.3.3

As a further condition to Employer’s salary obligations under Section 10.2.1
above, Employee agrees to cooperate with Employer regarding matters on which
Employee has worked, on a reasonable basis and at times mutually convenient to
both parties.  Employee further agrees to fully cooperate with the Company in
any ongoing or future legal matters about which Employee has knowledge or
information, or that concern Employee’s former position with the Company.

 

10.3.4

In the event of termination of this Agreement under this Section 10.3, the
restrictions of Section 8.1 shall no longer apply.

 

10.4

Employee’s No Cause Termination.  In the event Employee terminates Employee’s
employment under this Agreement without cause, Employer will have no further
liability or obligations whatsoever to Employee hereunder.  Employer will be
entitled to all of Employer’s rights and remedies by reason of such termination,
including without limitation, the right to enforce the covenants and agreements
contained in Section 8 and Employer’s right to recover damages.

 

10.5

Survival of Covenants.  Notwithstanding anything contained in this Agreement to
the contrary, except as specifically provided in Sections 10.2.4 and 10.3.4 with
respect to the undertaking contained in Section 8.1, the covenants and
agreements contained in Section 8 shall survive a termination of this Agreement
or the cessation of Employee’s employment to the extent and for the period
provided for in Section 8, regardless of the reason for such termination.

11.

Arbitration.  Except as otherwise provided for in this Agreement and in Exhibit
C to this Agreement (which constitutes a material provision of this Agreement),
any controversy, dispute or claim directly or indirectly arising out of or
relating to this Agreement, or the breach thereof, or arising out of or relating
to the employment of Employee, or the termination thereof, shall be resolved by
binding arbitration pursuant to Exhibit C.

12.

Disputed Claim.  In the event of any “Disputed Claim” (defined below in Section
22), such Disputed Claim shall be resolved by binding arbitration pursuant to
Exhibit C. Unless and until the arbitration process for a Disputed Claim is
finally resolved in Employee’s favor and Employer thereafter fails to satisfy
such award within thirty (30) days of its entry, Employee shall not have
affected an Employee’s Good Cause termination and Employee shall not have any
termination rights pursuant to Section 10.3 with respect to such Disputed
Claim.  Nothing herein shall preclude or prohibit Company from invoking the
provisions of Section 10.2, or of Company seeking or obtaining injunctive or
other equitable relief.

13.

Severability.  If any section, provision, paragraph, phrase, word, and/or line
(collectively, “Provision”) of this Agreement is declared to be unenforceable,
then this Agreement will be deemed retroactively modified to the extent
necessary to render the otherwise unenforceable Provision, and the rest of the
Agreement, valid and enforceable.  If a court or arbitrator declines to modify
this Agreement as provided herein, the invalidity or unenforceability of any
Provision of this Agreement shall not affect the validity or enforceability of
the remaining Provisions.  This Section 13 does not limit the Company’s





--------------------------------------------------------------------------------

 

rights to seek damages or such additional relief as may be allowed by law and/or
equity in respect to any breach by Employee of the enforceable provisions of
this Agreement.

14.

No Waiver of Breach or Remedies.  No failure or delay on the part of Employee or
Employer in exercising any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

15.

Amendment or Modification.  No amendment, modification, termination or waiver of
any provision of this Agreement shall be effective unless the same shall be in
writing and signed by Employee and a duly authorized member of Employer’s senior
management and be approved by the Compensation Committee.  No consent to any
departure by Employee from any of the terms of this Agreement shall be effective
unless the same is signed by a duly authorized member of Employer’s senior
management and is approved by the Compensation Committee.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

16.

Governing Law.  The laws of the State in which the Employer’s principal place of
business is located shall govern the validity, construction and interpretation
of this Agreement, and except for Disputed Claims and subject to the
Arbitrations provisions included herewith, exclusive jurisdiction over any claim
with respect to this Agreement shall reside in the courts of the State of
Nevada.

17.

Number and Gender.  Where the context of this Agreement requires the singular
shall mean the plural and vice versa and references to males shall apply equally
to females and vice versa.

18.

Headings.  The headings in this Agreement have been included solely for
convenience of reference and shall not be considered in the interpretation or
construction of this Agreement.

19.

Assignment.  This Agreement is personal to Employee and may not be assigned by
Employee.  Employee agrees that Employer may assign this Agreement.  Without
limitation of the foregoing, Employee expressly agrees that Employer’s
successors, affiliates and assigns may enforce the provisions of Section 8
above, and that five percent (5%) of the annual salary Employer has agreed to
pay in Section 3 above is in consideration for Employee’s consent to the right
of Employer’s successors, affiliates and assigns to enforce the provisions of
Section 8.

20.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of Employer’s successors and assigns.

21.

Prior Agreements.  This Agreement shall supersede and replace any and all other
employment agreements which may have been entered into by and between the
parties, including, without limitation, the Employment Agreement, dated as of
November 15, 2016,





--------------------------------------------------------------------------------

 

by and between Employee and Employer.  Any such prior employment agreements
shall be of no force and effect.

22.

Certain Definitions.  As used in this Agreement:

“Business Contacts” are defined as the names, addresses, contact information or
any information pertaining to any persons, advertisers, suppliers, vendors,
independent contractors, brokers, partners, employees, entities, patrons or
customers (excluding Company’s Trade Secrets, which are protected from
disclosure in accordance with Section 8.2 above) upon whom or which
Employee:  contacted or attempted to contact in any manner, directly or
indirectly, or which Company reasonably anticipated Employee would contact
within six months of Employee’s last day of employment at Company, or with whom
or which Employee worked or attempted to work during Employee’s employment by
Company.

“Company” means MGM Resorts International, and all of its subsidiary and
affiliated entities, together with all of their respective officers, directors,
joint venturers, members, shareholders, employees, ERISA plans, attorneys and
assigns.

“Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Company.

“Confidential Information” is defined as all Trade Secrets, Business Contacts,
business practices, business procedures, business processes, financial
information, contractual relationships, marketing practices and procedures,
management policies and procedures, and/or any other information of the Company
or otherwise regarding the Company’s operations and/or Trade Secrets or those of
any member of the Company and all information maintained or entered on any
database, document or report set forth on Exhibit B or any other loyalty, hotel,
casino or other customer database or system, irrespective of whether such
information is used by Employee during Employee’s employment by Company.

“Disputed Claim” means that Employee maintains pursuant to Section 10.3 that
Employer has materially breached its duty to Employee and Employer has denied
such material breach.

“Employee’s Good Cause” shall mean (i) any assignment to Employee of duties that
are materially and significantly different than those contemplated by the terms
of this Agreement; (ii) any material and significant limitation on the powers of
the Employee not contemplated by the terms of the Agreement; (iii) a material
adverse change in Employee’s





--------------------------------------------------------------------------------

 

reporting relationship; or (iv) the failure of Employer to pay Employee any
compensation when due, save and except a Disputed Claim to compensation.

“Employee’s Physician” shall mean a licensed physician selected by Employee for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.

“Employer’s Good Cause” shall mean:

(1)Employee’s death;

(2)Employee’s “Disability,” which is hereby defined to include incapacity for
medical reasons certified to by “Employer’s Physician” (defined below) which
precludes the Employee from performing the essential functions of Employee’s
duties hereunder for a consecutive or predominately consecutive period of six
(6) months, with or without reasonable accommodations. (In the event Employee
disagrees with the conclusions of Employer’s Physician, Employee (or Employee’s
representative) shall designate a physician of Employee’s choice, (“Employee’s
Physician”) and Employer’s Physician and Employee’s Physician shall then jointly
select a third physician, who shall make a final determination regarding
Employee’s Disability, which shall be binding on the parties).  Employee
acknowledges that consistent and reliable attendance is an essential function of
Employee’s position.  Employee agrees and acknowledges that a termination under
this paragraph does not violate any federal, state or local law, regulation or
ordinance, including but not limited to the Americans With Disabilities Act;

(3)(A) the Employee’s conviction of, or plea of guilty or nolo contendere to (x)
a crime relating to the Company or its affiliates or (y) any felony, (B)
Employee is found disqualified or not suitable to hold a casino or other gaming
license by a final, non-appealable determination (or if Employee fails to appeal
a determination that may be appealed) of an applicable governmental gaming
authority, which causes Employee’s failure or inability to satisfy gaming
licensing requirements set forth in this Agreement, (C) willful misconduct,
gross misconduct, or gross negligence in the performance of the Employee’s
duties to the Company, (D) a material breach by the Employee of any material
written agreement entered into between the Employee and the Company, or any
material written policy of the Company, including the Company’s sexual
harassment policy, (E) the Employee’s refusal or intentional failure to follow a
lawful and proper direction of the Chief Executive Officer or the Board, or (F)
any conduct (whether or not listed in (A) through (E) of this paragraph) by the
Employee, whether or not in the course of performing the Employee’s
responsibilities to the Company, that has or is reasonably likely to have a
material adverse effect on the business, assets or reputation of the Company; in
the cases of each of (C) through (F) above, that, if curable, is not cured by
the Employee within thirty (30) days following the Employee’s receipt of written
notice given to the Employee by the Company; or

(4)Employee’s failure or inability to satisfy the requirements stated in Section
6 above.

“Employer’s Physician” shall mean a licensed physician selected by Employer for
purposes of determining Employee’s disability pursuant to the terms of this
Agreement.





--------------------------------------------------------------------------------

 

“Restrictive Period” means the twelve (12) month period immediately following
any separation of Employee from active employment for any reason occurring
during the Specified Term or the twelve (12) month period immediately following
the expiration of the Specified Term.

“Trade Secrets” are defined in a manner consistent with the broadest
interpretation of Nevada law.  Trade Secrets shall include, without limitation,
Confidential Information, formulas, inventions, patterns, compilations, vendor
lists, customer lists, contracts, business plans and practices, marketing plans
and practices, financial plans and practices, programs, devices, methods,
know-hows, techniques or processes, any of which derive economic value, present
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who may or could obtain any
economic value from its disclosure or use, including but not limited to the
general public.

23.

Employee acknowledges that MGM Resorts International is a publicly traded
company and agrees that in the event there is any default or alleged default by
Employer under the Agreement, or Employee has or may have any claims arising
from or relating to the Agreement, Employee shall not commence any action or
otherwise seek to impose any liability whatsoever against any person or entity
in its capacity as a stockholder of MGM Resorts International
(“Stockholder”).  Employee further agrees that Employee shall not permit any
party claiming through Employee, to assert a claim or impose any liability
against any Stockholder (in its capacity as a Stockholder) as to any matter or
thing arising out of or relating to the Agreement or any alleged breach or
default by Employer.

24.

Section 409A.

 

24.1

This Agreement is intended to comply with, or otherwise be exempt from, Section
409A of Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and Treasury guidance promulgated thereunder (“Section 409A”).  If
Employer determines in good faith that any provision of this Agreement would
cause Employee to incur an additional tax, penalty, or interest under Section
409A, the Compensation Committee and Employee shall use reasonable efforts to
reform such provision, if possible, in a mutually agreeable fashion to maintain
to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A or causing the
imposition of such additional tax, penalty, or interest under Section 409A.  The
preceding provisions, however, shall not be construed as a guarantee by Employer
of any particular tax effect to Employee under this Agreement.

 

24.2

“Termination of employment,” or words of similar import, as used in this
Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A, Employee’s
“separation from service” as defined in Section 409A.

 

24.3

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.





--------------------------------------------------------------------------------

 

 

24.4

With respect to any reimbursement of Employee’s expenses, or any provision of
in-kind benefits to Employee, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions:  (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made pursuant to
Employer’s reimbursement policy but no later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

 

24.5

If a payment obligation under this Agreement that constitutes a payment of
“deferred compensation” (as defined under Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) arises on account of Employee’s
separation from service while Employee is a “specified employee” (as defined
under Section 409A), any payment thereof that is scheduled to be paid within six
(6) months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days
following Employee’s death.

25.

Ownership of Intellectual Property.  Employee expressly acknowledges that all
trademarks, trade dress, copyrightable works, patentable inventions, ideas, new
or novel inventions, concepts, systems, methods of operation, improvements,
strategies, techniques, trade secrets including, but not limited to, customers
(including, but not limited to, customer names, contact information, historical
and/or theoretical play, or other information, and the right to market to such
customers), data of any type or nature and regardless of the form or media, as
well as all materials of any type of nature that comprise, reflect or embody any
of the foregoing including, without limitation, databases, software, artistic
works, advertisements, brochures, marketing plans, customer lists, memoranda,
business plans, and proposals (collectively, “Intellectual Property”) created,
conceived, developed, contributed to, or otherwise obtained, in whole or in part
by the Employee during the term of Employee’s employment by Employer shall at
all times be owned by Employer (and is hereby expressly assigned by Employee to
Employer) if the Intellectual Property:  (a) was created, conceived, developed,
or contributed to:  (1) using any of Employer’s property or resources; (2) on
Employer’s premises; or (3) during Employee’s hours of employment; or (b)
relates to Employee’s employment by Employer, even though creation of such
Intellectual Property was not within the scope of Employee’s duties and
responsibilities for which the Employer employs the Employee.  All works of
authorship created by Employee within the scope of this provision shall be
deemed works made for hire as defined in the Copyright Act of 1976, 17 U.S.C.
§ 101 To the extent such works are deemed not to be works of authorship,
Employee hereby irrevocably assigns (or authorizes Employer to act as Employee’s
agent to assign) all right, title and interest in and to the copyrights in the
works, including, without limitation, right of attribution and all related moral
rights, to the Employer.  Employee further agrees that any inventions and trade
secrets covered by this





--------------------------------------------------------------------------------

 

provision shall be owned absolutely and exclusively by Employer, including all
patent rights throughout the world.  Employee acknowledges that this provision
provides Employer with rights greater than provided under certain applicable
laws including, without limitation, Nevada Revised Statutes § 600.500.  Employee
shall promptly inform Employer about such patentable inventions and shall not
disclose to any third parties any information about the inventions without the
prior written consent of Employer.  Employee agrees to execute and deliver to
Employer, upon request, such documents as may be necessary for Employer to
perfect its rights in any and all Intellectual Property covered by this
provision.  To fulfill the intent of this paragraph, Employee irrevocably
appoints Employer and Employer’s authorized agents as his/her agent and attorney
in fact to transfer, vest or confirm Employer’s rights and to execute and file
any such applications and to do all other lawful acts to further the prosecution
and issuance of letters, patents or trademark or copyright registrations with
the same legal force as if done by Employee, in all instances in which Employer
is unable for any reason to secure Employee’s personal signature.  Employee
shall not be entitled to any compensation or other consideration for any
Intellectual Property covered by this provision.

26.

Certain Protections.

 

26.1

Employee understands that nothing contained in this Agreement limits or
otherwise prohibits Employee from filing a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information (subject to paragraph 26.2 below), without notice to the
Employer.  This Agreement does not limit Employee’s right to receive an award
for information provided to any Government Agencies.

 

26.2

Defend Trade Secrets Act Notice.  Notwithstanding anything to the contrary in
this Agreement or otherwise, pursuant to the Defend Trade Secrets Act of 2016,
Employer hereby advises Employee as follows:

 

(a)

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (i) is made
(a) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and

 

(b)

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret





--------------------------------------------------------------------------------

 

 

to the attorney of the individual and use the trade secret information in the
court proceeding, if the individual (i) files any document containing the trade
secret under seal; and (ii) does not disclose the trade secret, except pursuant
to court order.

27.

CARES Act. Notwithstanding anything to the contrary, to the extent required
pursuant to the terms of the Coronavirus Aid, Relief, and Economic Security Act
(as may be amended or modified, the “CARES Act”) in connection with the Company
entering into, or becoming eligible to enter into, a loan, loan guarantee or
other form of financial assistance with the Secretary of the Treasury or other
governmental entity under the CARES Act, (i) Employee shall agree to such
limitations or reductions with respect to Employee’s compensation (including,
without limitation, equity awards) or severance entitlements from the Company
that are required by any governmental entity to comply with the applicable
provisions of the CARES Act; and (ii) Employee’s compensation (including,
without limitation, equity awards) and severance entitlements from Employer may
be limited or reduced by the Compensation Committee to the extent necessary to
comply with the applicable provisions of the CARES Act.  To the extent permitted
by the CARES Act or other applicable related law or agreement, any such
limitation or reduction shall be made in good faith consultation with
Employee.  No limitation, reduction or other consequence of this Section 27
shall constitute Employee's Good Cause.

IN WITNESS WHEREOF, Employer and Employee have entered into this Agreement in
Las Vegas, Nevada, as of the date first written above.

EMPLOYEE – John McManus

/s/ John M. McManus
Dated: March 30, 2020

EMPLOYER – MGM Resorts International

/s/ William Hornbuckle

By:

William Hornbuckle

 

 

 





--------------------------------------------------------------------------------

 

EXHIBIT A

Award Agreement

MGM RESORTS INTERNATIONAL
RESTRICTED STOCK UNITS AGREEMENT

No. of Restricted Stock Units: 26,100

This Agreement (including its Exhibit, the “Agreement”) is made by and between
MGM Resorts International, a Delaware corporation (the “Company”), and John
McManus (the “Participant”) with an effective date of April 1, 2020 (the
“Effective Date”).

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the Company’s
2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides for the
granting of Restricted Stock Units (as that term is defined in Section 1 below)
to selected service providers. Capitalized terms used and not defined in this
Agreement shall have the same meanings as in the Plan.

B. The Board believes that the grant of Restricted Stock Units will stimulate
the interest of selected employees in, and strengthen their desire to remain
with, the Company or a Parent or Subsidiary (as those terms are hereinafter
defined).

C. The Compensation Committee of the Board (the “Committee”) has authorized the
grant of Restricted Stock Units to the Participant pursuant to the terms of the
Plan and this Agreement.

D. The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future) which relate to the subject matter hereof.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Business Contacts” means the names, addresses, contact information or any
information pertaining to any persons, advertisers, suppliers, vendors,
independent contractors, brokers, partners, employees, entities, patrons or
customers (excluding Employer’s Trade Secrets, which are protected from
disclosure in accordance with Section 3.10 below) upon whom or which a
Participant: contacted or attempted to contact in any manner, directly or
indirectly, or which Employer reasonably anticipated a Participant would contact
within six months of a





--------------------------------------------------------------------------------

 

Participant’s last day of employment at Employer, or with whom or which a
Participant worked or attempted to work during Participant’s employment by
Employer.

1.2 “Code” means the Internal Revenue Code of 1986, as amended.

1.3 “Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Employer.

1.4 “Confidential Information” means all Trade Secrets, Business Contacts,
business practices, business procedures, business processes, financial
information, contractual relationships, marketing practices and procedures,
management policies and procedures, and/or any other information of the Employer
or otherwise regarding the Employer’s operations and/or Trade Secrets or those
of any member of the Employer and all information maintained or entered on any
database, document or report set forth on Exhibit B hereto or any other loyalty,
hotel, casino or other customer database or system, irrespective of whether such
information is used by Participant during Participant’s employment by the
Employer.

1.5 “Current Employment Agreement” means the Participant’s employment agreement
with the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) in effect as of the applicable date of determination.

1.6 “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

1.7 “Employer” means the Company, the Subsidiaries and any Parent and affiliated
companies.

1.8 “Employer’s Good Cause” shall have the meaning given such term or a
comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Employer’s Good Cause” means:

A. Participant’s failure to abide by the Employer’s policies and procedures,
misconduct, insubordination, inattention to the Employer’s business, failure to
perform the duties required of the Participant up to the standards established
by the Employer’s senior management, or material breach of the Current
Employment Agreement, which failure or





--------------------------------------------------------------------------------

 

breach is not cured by the Participant within ten (10) days after written notice
thereof from the Employer specifying the facts and circumstances of the alleged
failure or breach, provided, however, that such notice and opportunity to cure
shall not be required if, in the good faith judgment of the Board, such breach
is not capable of being cured within ten (10) days;

B. Participant’s failure or inability to apply for and obtain any license,
qualification, clearance or other similar approval which the Employer or any
regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

C. the Employer is directed by any governmental authority in Nevada, Michigan,
Mississippi, Illinois, Macau S.A.R., or any other jurisdiction in which the
Employer is engaged in a gaming business or where the Employer has applied to
(or during the term of the Participant’s employment under the Current Employment
Agreement, may apply to) engage in a gaming business to cease business with the
Participant;

D. the Employer determines, in its reasonable judgment, that the Participant
was, is or might be involved in, or is about to be involved in, any activity,
relationship(s) or circumstance which could or does jeopardize the Employer’s
business, reputation or licenses to engage in the gaming business; or

E. any of the Employer’s gaming business licenses are threatened to be, or are,
denied, curtailed, suspended or revoked as a result of the Participant’s
employment by the Employer or as a result of the Participant’s actions.

1.9 “Fair Market Value” means the closing price of a share of Stock reported on
the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was reported on such date, the first trading day immediately
preceding the applicable date of determination on which such a closing price was
reported. In the event shares of Stock are not publicly traded at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.

1.10 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.11 “Participant’s Good Cause” shall have the meaning given such term or a
comparable term in the Current Employment Agreement; provided that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Participant’s Good Cause” means:

A. The failure of the Employer to pay the Participant any compensation when due;
or

B. A material reduction in the scope of duties or responsibilities of the
Participant or any reduction in the Participant’s salary.

If a breach constituting Participant’s Good Cause occurs, the Participant shall
give the Employer thirty (30) days’ advance written notice specifying the facts
and circumstances of





--------------------------------------------------------------------------------

 

the alleged breach. During such thirty (30) day period, the Employer may either
cure the breach (in which case such notice will be considered withdrawn) or
declare that the Employer disputes that Participant’s Good Cause exists, in
which case Participant’s Good Cause shall not exist until the dispute is
resolved in accordance with the methods for resolving disputes specified
in Exhibit A hereto.

1.12 “Restricted Stock Unit” means an award granted to a Participant pursuant to
Article 8 of the Plan, except that no shares of Stock are actually awarded or
granted to the Participant on the date of grant.

1.13 “Restrictive Period” means the twelve (12) month period immediately
following the Participant’s date of termination.

1.14 “Retirement” means termination of employment with the Employer at a time
when Participant’s age plus years of service with the Employer is equal to or
greater than 65; provided that, (i) Participant is at least age 55, (ii)
Participant has at least 5 years of service with Employer and (iii) Participant
has given the Employer at least ninety (90) days’ notice of termination.

1.15 “Section 409A” means Section 409A of the Code, and the regulations and
guidance promulgated thereunder to the extent applicable.

1.16 “Stock” means the Company’s common stock, $.01 par value per share.

1.17 “Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.

1.18 “Trade Secrets” are defined in a manner consistent with the broadest
interpretation of Nevada law. Trade Secrets shall include, without limitation,
Confidential Information, formulas, inventions, patterns, compilations, vendor
lists, customer lists, contracts, business plans and practices, marketing plans
and practices, financial plans and practices, programs, devices, methods,
know-hows, techniques or processes, any of which derive economic value, present
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who may or could obtain any
economic value from its disclosure or use, including but not limited to the
general public.

1.19 “Vesting Period” means the period of time from the date of this Agreement
until the last scheduled vesting date described in Section 3.1 below.

2. Grant to Participant. The Company hereby grants to the Participant, subject
to the terms and conditions of the Plan and this Agreement, an award
of 26,100 Restricted Stock Units. Except as otherwise set forth in the Plan or
this Agreement, (i) each Restricted Stock Unit represents the right to receive
one (1) share of Stock upon vesting of such Restricted Stock Units, (ii) unless
and until the Restricted Stock Units have vested in accordance with the terms of
this Agreement, the Participant shall not have any right to delivery of the
shares of Stock underlying such Restricted Stock Units or any other
consideration in respect thereof and (iii) each Restricted





--------------------------------------------------------------------------------

 

Stock Unit that vests shall be paid to the Participant within thirty (30) days
following the date that the Restricted Stock Unit vests or the date(s) set forth
in Sections 3.1 and 3.2, as applicable.

3. Terms and Conditions.

3.1 Vesting Schedule. Subject to Section 3.2, the Restricted Stock Units shall
vest as set forth in (i) through (iv) below, subject to the Participant’s
continued employment with the Company or any Subsidiary or Parent on each of the
dates specified in (i) through (iv) below:

(i) The first installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and shall vest on the
first anniversary of the Effective Date (the “Initial Vesting Date”).

(ii) The second installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and shall vest on the
first anniversary of the Initial Vesting Date.

(iii) The third installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and shall vest on the
second anniversary of the Initial Vesting Date.

(iv) The fourth installment shall consist of twenty-five percent (25%) of the
shares of Stock subject to the Restricted Stock Units and shall vest on the
third anniversary of the Initial Vesting Date;

provided, that any Restricted Stock Units which vest under the schedule set
forth in this Section 3.1 shall be paid to the Participant within thirty (30)
days following the date that the applicable installment vests.

3.2 Vesting at Termination. Upon termination of employment with the Employer for
any reason the unvested portion of the Restricted Stock Units shall be forfeited
without any consideration; provided, however, that, (i) upon termination of
employment by the Employer without Employer’s Good Cause or by the Participant
with Participant’s Good Cause, the Restricted Stock Units that would have become
vested (but for such termination) under the schedule determined in Section 3.1
herein during the twelve (12) months from the date of termination of employment
shall remain outstanding and be paid on the same schedule determined in Section
3.1 herein; provided further, that if (1) the date of such termination is at
least 6 months following the Effective Date and (2) upon the date of such
termination, the Participant is not eligible for Retirement, then all unvested
Restricted Stock Units shall become immediately vested and paid to the
Participant within thirty (30) days following the date of termination, (ii) upon
termination of employment due to the Participant’s Retirement, so long as the
date of termination is at least 6 months following the Effective Date, all
unvested Restricted Stock Units shall remain outstanding and be paid on the same
schedule determined in Section 3.1 herein, and (iii) upon termination of
employment due to the Participant’s death or Disability, all unvested Restricted
Stock Units shall become immediately vested and paid to the Participant within
thirty (30) days following the date of termination.  Any continued vesting
provided for in the preceding sentence shall immediately cease and unvested
Restricted Stock Units shall be forfeited in the event the Participant breaches
any post-termination covenant with the Company





--------------------------------------------------------------------------------

 

or its affiliate in an employment agreement or set forth in Section 3.10 below
(after taking into account any applicable cure period).

Notwithstanding anything herein to the contrary, if Participant qualifies at the
time of termination of employment for both a termination of employment due to
Retirement (determined without regard to the 90-day notice requirement) and a
termination by the Employer without Employer’s Good Cause, Participant shall be
permitted to designate whether Participant’s employment is due to Participant’s
Retirement or by the Employer without Employer’s Good Cause.

3.3 Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion, of the Participant’s unvested
Restricted Stock Units at any time, subject to the terms of the Plan and this
Agreement. If so accelerated, the Restricted Stock Units will be considered as
having vested as of the date specified by the Committee or an applicable written
agreement but the Committee will have no right to accelerate any payment under
this Agreement if such acceleration would cause this Agreement to fail to comply
with Section 409A.

3.4 Stockholder Rights and Dividend Equivalents.

(i)Participant will have no rights as a stockholder with respect to any shares
of Stock subject to Restricted Stock Units until the Restricted Stock Units have
vested and shares of Stock relating thereto have been issued and recorded on the
records of the Company or its transfer agent or registrars.

(ii)Notwithstanding the foregoing, each Restricted Stock Unit shall accrue
dividend equivalents with respect to dividends that would otherwise be paid on
the Stock underlying such Restricted Stock Unit during the period from the date
of grant to the date such Stock is delivered.  Any such dividend equivalent
shall be deemed reinvested in additional full and fractional Restricted Stock
Units immediately upon the related dividend’s payment date, based on the
then-current Fair Market Value, and shall be subject to the same vesting,
settlement and other conditions applicable to the Restricted Stock Unit on which
such dividend equivalent is paid.  Any fractional shares shall be paid in cash
upon the vesting of such Restricted Share Units.

3.5 Limits on Transferability. The Restricted Stock Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant’s spouse control the management of the assets. With respect to
Restricted Stock Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Restricted Stock Units
shall be deemed to include such trust. Any transfer of Restricted Stock Units
shall be subject to the terms and conditions of the Plan and this Agreement and
the transferee shall be subject to the same terms and conditions as if it were
the Participant. No interest of the Participant under this Agreement shall be
subject to attachment, execution, garnishment, sequestration, the laws of
bankruptcy or any other legal or equitable process.

3.6 Adjustments. If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock the Committee will make





--------------------------------------------------------------------------------

 

appropriate and proportionate adjustments (including relating to the Stock,
other securities, cash or other consideration which may be acquired upon vesting
of the Restricted Stock Units) that it deems necessary to the number and class
of securities subject to the Restricted Stock Units and any other terms of this
Agreement. Any adjustment so made shall be final and binding upon the
Participant.

3.7 No Right to Continued Performance of Services. The grant of the Restricted
Stock Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) nor may it interfere in any way with the right of the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) for which the Participant performs services to terminate the
Participant’s employment at any time.

3.8 Compliance With Law and Regulations. The grant and vesting of Restricted
Stock Units and the obligation of the Company to issue shares of Stock under
this Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for shares of Stock prior to (A) the listing of such shares on
any stock exchange on which the Stock may then be listed and (B) the completion
of any registration or qualification of such shares under any federal or state
law, or any rule or regulation of any government body which the Company shall,
in its sole discretion, determine to be necessary or advisable.

3.9 Corporate Transaction. Upon the occurrence of a reorganization, merger,
consolidation, recapitalization, or similar transaction, unless otherwise
specifically prohibited under applicable laws or by the applicable rules and
regulations of any governing governmental agencies or national securities
exchanges, the Committee is authorized (but not obligated) to make adjustments
in the terms and conditions of the Restricted Stock Units, including without
limitation the following (or any combination thereof): (i) continuation or
assumption of the Restricted Stock Units by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; (ii) substitution by the surviving company or corporation or its parent
of an award with substantially the same terms for the Restricted Stock Units;
(iii) accelerated vesting with respect to the Restricted Stock Units immediately
prior to the occurrence of such event and payment to the Participant within
thirty (30) days thereafter; and (iv) cancellation of all or any portion of the
Restricted Stock Units for fair value (in the form of cash or its equivalent
(e.g., by check), other property or any combination thereof) as determined in
the sole discretion of the Committee and which value may be zero (if the value
of the underlying stock is zero), and payment to the Participant within thirty
(30) days thereafter.

3.10 Participant Covenants. The Participant acknowledges that, in the course of
performing his or her responsibilities to the Employer, the Participant will
form relationships and become acquainted with Confidential Information. The
Participant further acknowledges that such relationships and the Confidential
Information are valuable to the Employer, and the restrictions on his or her
future employment contained in this Section 3.10, if any, are reasonably
necessary in order for the Employer to remain competitive in its various
businesses. In consideration of the benefits provided under this Agreement
(including, but not limited to, the





--------------------------------------------------------------------------------

 

potential vesting continuation or acceleration under Section 3.2 hereof), and in
recognition of the Employer’s heightened need for protection from abuse of
relationships formed or Confidential Information garnered during the
Participant’s employment with the Employer, Participant hereby agrees to the
following covenants as a condition of receipt of the benefits provided under
this Agreement:

(i) Non-Competition. During the entire Restrictive Period, the Participant shall
not directly or indirectly be employed by, provide consultation or other
services to, engage in, participate in or otherwise be connected in any way with
any “Competitor” in any capacity that is the same, substantially the same or
similar to the position or capacity (irrespective of title or department) as
that held at any time during Participant’s employment with the Company. During
the entire Vesting Period, if the Participant directly or indirectly becomes
employed by, provides consultation or other services to, engages in,
participates in or otherwise becomes connected in any way with any “Competitor”,
the continued vesting provided for under Section 3.2 of this Agreement will
immediately terminate and all of such Participant’s then outstanding Restricted
Stock Units will immediately terminate and be forfeited as of the date
Participant becomes employed by or otherwise associated in any way with a
Competitor.  

(ii)Non-Solicitation.  In addition, during the Restrictive Period under this
Section 3.10: (A) the Participant will not call on, solicit, induce to leave
and/or take away, or attempt to call on, solicit, induce to leave and/or take
away, any Business Contacts of Employer, and (B) the Participant will not
approach, solicit, contract with or hire any current Business Contacts of
Employer or entice any Business Contact to cease his/her/its relationship with
Employer or end his/her employment with Employer, without the prior written
consent of Company, in each and every instance, such consent to be within
Company’s sole and absolute discretion. During the entire Vesting Period, if the
Participant (x) calls on, solicits, induces to leave and/or takes away, or
attempts to call on, solicit, induce to leave and/or take away, any Business
Contacts of Employer or (y) approaches, solicits, contracts with or hires any
current Business Contacts of Employer or entices any Business Contact to cease
his/her/its relationship with Employer or end his/her employment with Employer,
without the prior written consent of Company, the continued vesting provided for
under Section 3.2 of this Agreement will immediately terminate and all of such
Participant’s then outstanding Restricted Stock Units will immediately terminate
and be forfeited as of the date of such action.  

(iii)Non-Disclosure and Confidentiality.  The Participant will not make known to
any Competitor and/or any member, manager, officer, director, employee or agent
of a Competitor, the Business Contacts of Employer.  The Participant further
covenants and agrees that at all times during Participant’s employment with the
Company, and at all times thereafter, Participant shall not, without the prior
written consent of the Company’s Chief Executive Officer or Chief Financial
Officer in each and every instance—such consent to be within the Company’s sole
and absolute discretion—use, disclose or make known to any person, entity or
other third party outside of the Employer any Confidential Information belonging
to Employer or its individual members.  Notwithstanding the foregoing, the
provisions of this paragraph shall not apply to Confidential Information: (A)
that is required to be disclosed by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) in any
litigation, arbitration, mediation or legislative hearing, with jurisdiction to
order Participant to disclose or make accessible any information, provided,
however, that Participant provides





--------------------------------------------------------------------------------

 

Company with ten (10) days’ advance written notice of such disclosure to enable
Company to seek a protective order or other relief to protect the
confidentiality of such Confidential Information; (B) that becomes generally
known to the public or within the relevant trade or industry other than due to
Participant’s or any third party’s violation of this Section 3.10 or other
obligation of confidentiality; or (C) that becomes available to Participant on a
non-confidential basis from a source that is legally entitled to disclose it to
Participant.

(iv)Forfeiture.  It is a condition to the receipt of any benefits under this
Agreement that, in the event of any breach of the Participant’s obligations
under this Section 3.10, the continued vesting provided for under Section 3.2 of
this Agreement will immediately terminate and all of the Participant’s then
outstanding Restricted Stock Units will immediately terminate and be forfeited
as of the date the Company determines that such a breach has occurred.

Nothing contained in this Section 3.10 limits or otherwise prohibits the
Participant from filing a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Further, this Section 3.10 does not limit the Participant’s ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information (subject to the paragraph
below), without notice to the Company. This Section 3.10 does not limit the
Participant’s right to receive an award for information provided to any
Government Agencies.

Notwithstanding anything to the contrary in this Section 3.10 or otherwise,
pursuant to the Defend Trade Secrets Act of 2016, the Company hereby advises the
Participant as follows:  (A) an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (i) is made (a) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; and  (B) an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
(i) files any document containing the trade secret under seal; and (ii) does not
disclose the trade secret, except pursuant to court order.  

The Participant agrees to notify the Company immediately of any other persons or
entities for whom he or she works or provide services within the Vesting Period
(excluding occasional consulting services for a non-Competitor, and similar
activities), and to provide such information as the Company may reasonably
request regarding such work or services during the Vesting Period within a
reasonable time following such request. If the Participant fails to provide such
notice or information, which failure is not cured by you within thirty (30) days
after written notice thereof from the Company, any right to continued vesting
under Section 3.2 shall immediately cease. The Participant further agrees to
promptly notify the Company, within the Vesting Period, of any contacts made by
any Competitor which concern or relate to an offer to





--------------------------------------------------------------------------------

 

employ the Participant or for the Participant to provide consulting or other
services during the Vesting Period.

4. Investment Representation. The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the shares of Stock acquired
upon vesting are being acquired for investment. The Company will have the right,
at its election, to place legends on the certificates representing the shares of
Stock so being issued with respect to limitations on transferability imposed by
federal and/or state laws, and the Company will have the right to issue “stop
transfer” instructions to its transfer agent.

5. Participant Bound by Plan. The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as amended from time to time.

6. Withholding. The Company or any Parent or Subsidiary shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Restarted Stock Units awarded by this Agreement, their grant, vesting or
otherwise, and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such withholding
taxes, which may include, without limitation, reducing the number of shares
otherwise distributable to the Participant by the number of shares of Stock
whose Fair Market Value is equal to the amount of tax required to be withheld by
the Company or a Parent or Subsidiary as a result of the vesting or settlement
or otherwise of the Restricted Stock Units.

7. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to the Participant must be addressed to the Participant at the Participant’s
last address on the records of the Company, subject to the right of either party
to designate at any time hereafter in writing some other address. Any notice
shall be deemed to have been duly given on personal delivery or three (3) days
after being sent in a properly sealed envelope, addressed as set forth above,
and deposited (with first class postage prepaid) in the United States mail.

8. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied, and including, without limitation,
any employment agreement between the Participant and the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) whether
previously entered into, currently effective or entered into in the future that
includes terms and conditions regarding equity awards) which relate to the
subject matter hereof.

9. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.

10. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to





--------------------------------------------------------------------------------

 

carry out or effect one or more of the obligations or restrictions imposed on
either the Participant or the Restricted Stock Units pursuant to this Agreement.

11. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

12. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

13. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

14. Clawback Policy. By accepting this award the Participant hereby agrees that
this award and any other compensation paid or payable to the Participant is
subject to Company’s Policy on Recovery of Incentive Compensation in Event of
Financial Restatement (or any successor policy) as in effect from time to time,
and that this award shall be considered a bonus for purposes of such policy. In
addition, the Participant agrees that such policy may be amended from time to
time by the Board in a manner designed to comply with applicable law and/or
stock exchange listing requirements. The Participant also hereby agrees that the
award granted hereunder and any other compensation payable to the Participant
shall be subject to recovery (in whole or in part) by the Company to the minimum
extent required by applicable law and/or stock exchange listing requirements.

15. Amendment. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto; provided that the Company may
alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law.

16. Severability. The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

17. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

18. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.





--------------------------------------------------------------------------------

 

19. Tax Treatment; Section 409A. The Participant shall be responsible for all
taxes with respect to the Restricted Stock Units. Notwithstanding the forgoing
or any provision of the Plan or this Agreement:

19.1 The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision. However, the Company makes no guarantee regarding the tax treatment
of the Restricted Stock Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

19.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” If the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Participant, and (ii) the date of the Participant’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 19.2 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to the Participant in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

19.3 For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.





--------------------------------------------------------------------------------

 

20.  CARES Act.  Participant acknowledges and agrees that the Restricted Stock
Units are subject to the terms of Section 27 (CARES Act) of the Current
Employment Agreement, which terms shall be incorporated herein by reference.

*          *          *

[The remainder of this page is left blank intentionally.]





--------------------------------------------------------------------------------

 

 

 

 IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Units Agreement as of the date first written above.

 

MGM RESORTS INTERNATIONAL

 

By:

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

By:

 

 

Name:

 

 

 

 

 

 

[Signature Page to Restricted Stock Units Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

1.Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

2.Claims Subject to Arbitration. This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

3.Non-Waiver of Substantive Rights. This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

4.Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 7 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Chief Executive Officer and Chief Financial Officer.
Written notice shall identify and describe the nature of the claim, the
supporting facts and the relief or remedy sought.

5.Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The





--------------------------------------------------------------------------------

 

arbitrator shall be either a retired judge or an attorney experienced in
employment law and licensed to practice in the state in which arbitration is
convened. The parties shall select one arbitrator from among a list of three
qualified neutral arbitrators provided by JAMS. If the parties are unable to
agree on the arbitrator, each party shall strike one name and the remaining
named arbitrator shall be selected.

6.Representation/Arbitration Rights and Procedures:

a.Participant may be represented by an attorney of his/her choice at his/her own
expense.

b.The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

c.The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

d.The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

e.The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.  

f.The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

g.Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

7.Arbitrator’s Award: The arbitrator shall issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of law. The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested. The arbitrator may not award any relief or
remedy in excess of what a court could grant under applicable law. The
arbitrator’s decision is final and binding on both parties. Judgment upon an
award rendered by the arbitrator may be entered in any court having competent
jurisdiction.





--------------------------------------------------------------------------------

 

a.Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

b.In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

8.Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

9.The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

10.The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

11.Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

12.If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.





--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE RESTRICTED STOCK UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

*          *          *

[The remainder of this page is left blank intentionally.]





--------------------------------------------------------------------------------

 

Exhibit B

 

Name of Report

  

Generated By

Including, but not limited to:

  

 

Arrival Report

  

Room Reservation/Casino Marketing

Departure Report

  

Room Reservation/Casino Marketing

Master Gaming Report

  

Casino Audit

Department Financial Statement

  

Finance

$5K Over High Action Play Report

  

Casino Marketing

$50K Over High Action Play Report

  

Casino Marketing

Collection Aging Report(s)

  

Collection Department

Accounts Receivable Aging

  

Finance

Marketing Reports

  

Marketing

Daily Player Action Report

  

Casino Operations

Daily Operating Report

  

Slot Department

Database Marketing Reports

  

Database Marketing

Special Event Calendar(s)

  

Special Events/Casino Marketing

Special Event Analysis

  

Special Events/Casino Marketing

Tenant Gross Sales Reports

  

Finance

Convention Group Tentative/Confirmed Pacing Reports

  

Convention Sales

Entertainment Event Settlement Reports

  

Finance

Event Participation Reports

  

Casino Marketing

Table Ratings

  

Various

Top Players

  

Various

Promotion Enrollment

  

Promotions

Player Win/Loss

  

Various

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

Name of Report

Generated By

Including, but not limited to:

 

Arrival Report

Room Reservation/Casino Marketing

Departure Report

Room Reservation/Casino Marketing

Master Gaming Report

Casino Audit

Department Financial Statement

Finance

$5K Over High Action Play Report

Casino Marketing

$50K Over High Action Play Report

Casino Marketing

Collection Aging Report(s)

Collection Department

Accounts Receivable Aging

Finance

Marketing Reports

Marketing

Daily Player Action Report

Casino Operations

Daily Operating Report

Slot Department

Database Marketing Reports

Database Marketing

Special Event Calendar(s)

Special Events/Casino Marketing

Special Event Analysis

Special Events/Casino Marketing

Tenant Gross Sales Reports

Finance

Convention Group Tentative/Confirmed Pacing Reports

Convention Sales

Entertainment Event Settlement Reports

Finance

Event Participation Reports

Casino Marketing

Table Ratings

Various

Top Players

Various

Promotion Enrollment

Promotions

Player Win/Loss

Various

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C: ARBITRATION AGREEMENT

This Arbitration Agreement is entered into as of March 30, 2020 (the “Effective
Date”), by and between MGM Resorts International, its affiliates, parents,
subsidiaries, divisions, successors, assigns and their current and former
members, employees, officers, directors, and agents (hereafter collectively
referred to as the “Employer”) and John McManus on behalf of him/herself,
his/her heirs, administrators, executors, successors and assigns (“Employee”).  

By signing this Agreement, both Employee and Employer (collectively the
“Parties”) affirmatively assent and are specifically authorizing the resolution
of the covered claims (as set forth below) by final and binding arbitration per
the terms of this Agreement, rather than litigation before a judge and/or jury
in court.  The Parties acknowledge that by agreeing to arbitration, they are
WAIVING ANY RIGHTS TO A JURY TRIAL.

Employee initials: ____JM____________

Employer initials: _____BH___________

A.Scope of the Arbitration Agreement: Claims Covered and Not Covered.

1.Except as otherwise provided in this Arbitration Agreement, Employee and
Employer agree to resolve through final and binding arbitration any and all
claims, disputes, or controversies that could otherwise be filed in court
(“Claims”), whether legal or equitable, that Employee or Employer may have
against each other.  Claims covered by the Arbitration Agreement include, but
are not limited to, those arising out of or relating to Employee’s obligations
under the Employment Agreement, dated as of the Effective Date, by and between
Employee and Employer (“employment Agreement”), as well as those arising out of
or relating to Employee’s application for employment, the employment
relationship, and Employee’s separation from employment; Title VII of the Civil
Rights Act of 1964 (as amended); the Fair Labor Standards Act; the Equal Pay
Act; the Family and Medical Leave Act; the Age Discrimination in Employment Act;
the Genetic Information and Nondisclosure Act; the Americans with Disabilities
Act; the Employee Retirement Income Security Act of 1974 (“ERISA”); the Fair
Credit Reporting Act; Sections 1981 through 1988 of Title 42 of the United
States Code; the Pregnancy Discrimination Act; the Rehabilitation Act; the
Worker Adjustment and Retraining Notification Act; any other federal, state, or
local law, ordinance or regulation relating to the employment relationship
between Employee and Employer, including, but not limited to, the payment of
wage of any kind or based on any public policy, contract, tort, or common law;
or any claim for damages, costs, fees, or other expenses or legal or equitable
relief, including attorneys’ fees.  Moreover, and notwithstanding anything to
the contrary below, it is the Parties’ clear and unmistakable intent that all
Claims be resolved through binding arbitration to the fullest extent permitted
by federal law (and state law that is not preempted by federal law), not an
administrative proceeding or court.

 

2.Certain claims are not covered by this Arbitration Agreement: (i) claims for
workers' compensation benefits; (ii) claims for unemployment compensation
benefits; (iii) claims which by federal law may not be subject to mandatory
binding pre-dispute arbitration, such as certain claims under the Dodd-Frank
Wall Street Reform Act; (iv) claims against a federal contractor that may not be
the subject of a pre-dispute arbitration agreement as provided by valid,
applicable, and enforceable federal Executive Orders and their implementing
rules, regulations,



--------------------------------------------------------------------------------

 

and guidance; (v) claims asserted on an individual basis alleging quid pro quo
or hostile work environment sexual harassment, and sex discrimination claims
based on sexually harassing conduct under federal and state law (but excluding
claims of sexual harassment and sex discrimination asserted on a class or
representative basis, and excluding sex discrimination pay equity claims); and,
(vi) claims under employee pension, welfare benefit or stock option plans if
those plans provide a dispute resolution procedure.  

 

3.Notwithstanding the parties’ agreement to be bound by this Arbitration
Agreement, Employee understands and agrees that failure to abide by Employee’s
promises under the Employment Agreement would impair Employer’s essential
ongoing business plans and financial arrangements and would cause Employer
irreparable harm.  As such, Employee understands and agrees that Employer may
apply to a court of competent jurisdiction for temporary, preliminary, or
emergency injunctive relief in the event Employer believes in good faith that
Employee has breached such promises. This Arbitration Agreement also does not
prohibit Employee or the Employer from filing a motion in court to compel
arbitration.  This Arbitration Agreement does not prohibit Employee from filing
administrative charges with a federal, state, or local administrative agency
such as the National Labor Relations Board (NLRB), Equal Employment Opportunity
Commission (EEOC), or Securities Exchange Commission, nor does anything in this
Arbitration Agreement preclude, prohibit, or otherwise limit, in any way,
Employee’s rights and abilities to contact, communicate with, report matters to,
or otherwise participate in any whistleblower program administered by any such
agencies.  

 

B.Class/Collective Action Waiver.

Except where prohibited by federal law, covered claims must be brought on an
individual basis only.  The parties agree that by signing this Arbitration
Agreement, they waive their right to commence, or be a party to, any class,
collective, representative, or multi-plaintiff claims.  The parties agree any
claim can be pursued, but only on an individual basis, except the lack of
co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern and
practice claim.  Any disputes concerning the validity of this multi-plaintiff,
class, collective, and representative action waiver will be decided by a court
of competent jurisdiction, not by the arbitrator.  In the event a court
determines that this waiver is unenforceable with respect to any claim or
portion of a claim, this waiver shall not apply to that claim or portion of the
claim, which may then only proceed in court as the exclusive forum.

C. Authority to Determine Arbitrability.

 

Except as expressly provided for above, the arbitrator shall have the exclusive
authority to resolve any dispute relating to the enforceability or formation of
this Arbitration Agreement (including all defenses to contract enforcement such
as, for example, waiver and unconscionability) or the arbitrability of any
claim.  Enforcement of this Arbitration Agreement may not be precluded on the
grounds that (1) a party to this Arbitration Agreement is also a party to a
pending court action or special proceeding with a third party arising out of the
same transaction or series of related transactions, or (2) a party to this
Arbitration Agreement asserts arbitrable and non-arbitrable claims



--------------------------------------------------------------------------------

 

D.The Arbitration Process.

1.This Arbitration Agreement is governed by and shall be enforced pursuant to
the Federal Arbitration Act (the “FAA”).  The arbitration will be heard by a
neutral arbitrator and will be administered by the Judicial Arbitration
Mediation Service (“JAMS”), pursuant to the JAMS Employment Arbitration Rules
(“JAMS Rules”).  A copy of the JAMS Rules may be obtained from the Employer or
downloaded from JAMS (www.jamsadr.com) or by calling JAMS at 1(800)352-5267.  To
the extent any of the provisions in this Arbitration Agreement conflict with the
JAMS Rules or any other rules of JAMS, this Arbitration Agreement shall
prevail.  The parties may agree upon an individual arbitrator to hear the case
or follow the JAMS Rules relating to selection of an arbitrator.  The arbitrator
shall have the power to award any type of legal or equitable relief on an
individual basis that would be available in a court of competent jurisdiction
including, but not limited to, costs (except as provided for in Section E.3
below) and attorneys’ fees, to the extent available under applicable law.  The
arbitrator must issue a written award and decision.  Any arbitral award may be
entered as a judgment in any court of competent jurisdiction, as permitted by
and in accordance with the FAA.

2.The party initiating an arbitration must submit a written demand for
arbitration to JAMS within the statute of limitations applicable to the claims
asserted in the demand for arbitration.  Any claim for arbitration will be
timely only if brought within the statute of limitations applicable to the claim
or claims in the demand.  Within the same time frame, the party initiating the
arbitration also should send a copy of the demand for arbitration to the other
party.  Employer will send demands for arbitration to Employee at the address
the Employer has on file for Employee.  

3.Employer agrees to bear JAMS filing fees and administrative costs, as well as
the cost of the arbitrator, including the arbitrator’s travel expenses, if any,
and will reimburse Employee for any fees Employee may be required to pay for
filing the demand for arbitration.  The parties each shall bear their own
attorneys’ fees and costs (if any) relating to any arbitration proceeding
itself, except as part of any remedy that may be awarded, the arbitrator shall
have the authority to award the parties his, her, or its attorneys’ fees and
costs where required or permitted by law or by operation of law pursuant to an
offer of judgment.

4.The arbitration will take place in the city and state in which Employee is
employed or was last employed by Employer.  In adjudicating the claim(s), the
arbitrator shall apply the substantive laws of the state in which Employee is
employed or was last employed by Employer or the state in which the claim(s)
arose.  Each party shall have the right to conduct discovery adequate to fully
and fairly present the claims and defenses consistent with the streamlined
nature of arbitration.  

5.If for whatever reason JAMS declines to act as the neutral, the parties shall
utilize NAM (www.namadr.com) as the neutral for the arbitration/appeal and shall
utilize its Rules for Resolution of Employment Disputes.   Each party agrees
that it has had an opportunity to review the current JAMS Employment Arbitration
Rules.  

E.Consideration For This Arbitration Agreement.



--------------------------------------------------------------------------------

 

The Parties agree that new or continued employment, the Employer’s agreement to
pay all fees and costs including JAMS filing fees and administrative costs, as
well as the cost of the arbitrator, and the mutual promises to arbitrate the
claims covered by this Arbitration Agreement serve as adequate
consideration.    

 

F.Severability and Related Issues.

If any provision or portion of a provision is found to be invalid, void, or
unenforceable, the provision or portion of the provision shall be interpreted in
a manner or modified to make it enforceable.  If that is not possible, it shall
be severed, and the remaining portions of the provisions and other provisions of
this Arbitration Agreement shall remain in full force and effect.  Neither JAMS
(defined below) nor the arbitrator shall have power under this Arbitration
Agreement to modify or alter this Arbitration Agreement so as to permit the
arbitrator or JAMS to consolidate claims and/or to hear a multi-plaintiff,
class, collective, or representative action.

 

G.Other Provisions of this Arbitration Agreement.

This Arbitration Agreement contains the complete agreement between the parties
regarding the subjects covered in it and supersedes any prior or inconsistent
agreements that might exist between Employee and Employer as to the subjects
addressed herein.  This Arbitration Agreement can be modified only by an express
written agreement signed by Employee and an authorized Legal Representative for
Employer. This Arbitration Agreement shall survive the termination of Employee’s
employment.

Neither the terms nor conditions described in this Arbitration Agreement are
intended to create a contract of employment for a specific duration of time.
Employment with the Employer is voluntarily entered into, and Employee is free
to resign at any time.  Similarly, the Employer may terminate the employment
relationship at any time for any reason, with or without prior notice.  

BY ISSUANCE OF THIS ARBITRATION AGREEMENT, THE EMPLOYER AGREES TO BE BOUND TO
ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS ARBITRATION AGREEMENT.

I KNOWINGLY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH OTHERWISE
COULD HAVE BEEN BROUGHT IN COURT.   I UNDERSTAND THAT THIS ARBITRATION
AGREEMENT, WHICH MAY BE ENFORCED IN COURT, REQUIRES THAT CLAIMS COVERED BY THIS
ARBITRATION AGREEMENT BE SUBMITTED TO ARBITRATION PURSUANT TO THIS ARBITRATION
AGREEMENT RATHER TO A JUDGE OR JURY IN COURT.  I AFFIRM THAT I HAVE HAD
SUFFICIENT TIME TO READ AND UNDERSTAND THE TERMS OF THIS ARBITRATION AGREEMENT
AND THAT I HAVE BEEN ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE
MEANING AND EFFECT OF THIS ARBITRATION AGREEMENT PRIOR TO SIGNING.  

/s/ John M. McManus ________                                

John McManus

Date March 30, 2020__________

